United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3854
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Carl Thomas Whipple,                    *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 19, 2006
                                Filed: September 25, 2006
                                 ___________

Before ARNOLD, BOWMAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Carl Thomas Whipple appeals the 240-month sentence the district court1
imposed following this court’s remand for resentencing under United States v.
Booker, 543 U.S. 220 (2005). Counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court should have
further reduced Mr. Whipple’s sentence because of his age and deteriorating physical
condition. We find the 18% downward variance from the bottom of the advisory
Guidelines range of 292-365 months was not unreasonable. See United States v.

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Bryant, 446 F.3d 1317, 1319 (8th Cir. 2006) (when there is no dispute about
applicable Guidelines range, appeals court considers whether sentence imposed is
reasonable in light of 18 U.S.C. § 3553(a) factors). After our review of the record
pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.
Accordingly, we grant counsel’s motion to withdraw, and we affirm the sentence.
                        ______________________________




                                        -2-